Per Curiam:

The motion of the appellees to dismiss the appeal herein is granted, and *558the appeal is dismissed for the want of jurisdiction. Section 238, Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 938); § 266, Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 938); Stratton v. St. Louis S. W. Ry., 282 U. S. 10, 15-16; U. S. Naturopathic Assn. v. Chiropractic League, 296 U. S. 539, 540.
Mr. Calvin S. Mauk for appellant.
Mr. Ben Harrison for appellees.